Case 1:20-cv-01355-CCB Document 45-3 Filed 04/12/21 Page 1 of 3

Exhibit 1
Case 1:20-cv-01355-CCB Document 45-3 Filed 04/12/21 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Darnell Earl )
)
Plaintiff, )
vs. )
)

BALTIMORE POLICE DEPARTMENT, ) Case No.: 1:20-cv-01355-CCB
et al. )
)
)
)
Defendants. )
)

Fed. R. Civ. Proc., Rule 56(c)(4)
Affidavit of Darnell Earl

1. At all times relevant I am an adult male, over the age of 18, with personal knowledge of
the below mentioned averments.

2. Iam competent to testify on the matters stated in this affidavit.

3. The information contained in this affidavit, is based on my personal knowledge as well as
information from others.

4. On October 18, 2015, I was riding as a passenger of a motor vehicle in Baltimore City,
Maryland.

5. From that incident I was wrongfully arrested, charged, and prosecuted in Baltimore City,
Maryland, under District Court Case No. 1B02311310, based on fabricated evidence
generated by defendants (former officers) Wayne Jenkins, Evodio Hendrix, and Marcus
Taylor.

6. As a result of Wayne Jenkins, Marcus Tayor, and Evodio Hendrix’s actions, I lost my
liberty and suffered immensely.

7. I am, and was always, innocent of the criminal charges lodged against me by Jenkins,
Taylor, and Hendrix.

8. Ihave always maintained my innocence, from my immediate declaration that the fabricated
evidence, a gun, was not mine to the entry of a nolle prosequi on all counts in the criminal
prosecution against me.

9. Ihave always maintained my innocence and have never endorsed, adopted, or agreed with
Jenkins, Taylor, and Hendrix’s statement of charges against me, as they are false.

10. I have always maintained my innocence notwithstanding any coerced statements that may

be construed to the contrary.
Case 1:20-cv-01355-CCB Document 45-3 Filed 04/12/21 Page 3 of 3

I declare and certify under the penalty of perjury that the foregoing is true and correct. affirm and
swear under the penalties of perjury and to my personal knowledge that the foregoing is true.

| cA yya/ah

Darnell Earl Date

CA vat. wal Coulmbrer i\D

Address

JG 2 A/V

Witness (/ — Date ”

 

MARYLAND NOTARY ACKNOWLEDGMENT

THE STATE OF MARYLAND

COUNTY OF _/ 34. thin. ‘

I hereby certify that on the G% day of fa rt , 2021, before me, the subscriber, a
- notary public of the State of Maryland, in and for bli more lomety (here insert name
of the county or City of Baltimore for which notary is appointed, personally appeared Robert
Johnson and made affirmation in due form of law that the matter and facts set forth in the Affidavit
are true.

 

As witness, my hand and notarial seal.

 

 

 

Ngfaty Public Signature — Y K. GALE
. Wolo. Maryland
Beltimere. a a
My Commissio
iow Meda ff August 25, 2024
Print

My commission expires: a LS, A64/
